..,_ ,-'~ ,--   ,.   ""
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                 f= I~ l E~-· r11
                                                                                                                               !4(ge 1 ofl
                                                                                                                                             l, _) .
                                                                                                                                             '   .




                                           UNITED STATES DISTRICT COU ~T                                          SEP O6 2019
                                                  SOUTHERN DISTRICT OF CALIFORNIA                       CLERK, U.S. (:!STRICT COURT
                                                                                                      SOUTHERN GISTRICT OF CALIFORN:A
                            United States of America                           JUDGMENT II' . l " . c ~ U 9,F'"lr,v
                                            v.                                 (For Offenses Committed On or After November 1, 1987)~


                             Rafael Reyes-Cocuyo                               Case Number: 3:19-mj-23648

                                                                               Thomas S. Sims
                                                                               Defendant's Attorney


REGISTRATION NO. 88844298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ---~-------------------------
 •   was found guilty to count(s)
                                                                                                         .
                                                                                                                                                     .



     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                  Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                        1

 •       The defendant has been found not guilty on count(s)
                                                                         -------------------
 •       Count(s)
                           ------------------
                                                                            dismissed on the motion of the United States.

                                                               IMPRISONMENT                                                                          .
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                      \ II
                       ITil TIME SERVED
                                     !\
                                                                          • ________      days

 IZI Assessment: $IO REMITTED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, September 6, 2019
                                                                            Date of Imposition of Sentence

                               ...
                               ,
                               :..
Received
                          - --------
                          DUSM                                              HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                   3:19-mj-23648
